Citation Nr: 1144039	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-00 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable evaluation for left ear hearing loss.

3.  Entitlement to an initial compensable evaluation for supraventricular tachycardia.

4.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1974 to March 1990 with the U.S. Marine Corps.  He also served on active duty with the Coast Guard from October 1984 to December 1996.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2011, the Veteran presented testimony before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to higher initial ratings for hearing loss and supraventricular tachycardia, as well as entitlement to TDIU, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was exposed to acoustic trauma during service, he is presently diagnosed with right ear sensorineural hearing loss disability for VA purposes, and the weight of the competent evidence is in relative equipoise on the question of whether his current right ear hearing loss disability is related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

As addressed below, the Board grants in full the Veteran's claims of entitlement to service connection for right ear hearing loss.  Accordingly, the Board need not discuss any potential error with respect to the duties to notify and assist pertaining to this claim.

Service Connection
Right Ear Hearing Loss

The Veteran contends that service connection is warranted for right ear hearing loss.  As an initial matter, the Board finds that the claim of entitlement to service connection for right ear hearing loss is appropriately before the Board.  The Veteran filed his initial claim for bilateral hearing loss in January 2004.  By means of a March 2005 rating decision, the RO held that service connection for bilateral hearing loss was not warranted.  The Veteran submitted a notice of disagreement (NOD) in November 2005 and the RO issued a Statement of the Case (SOC) in November 2005.  On his January 2006 VA Form 9, the Veteran specifically indicated that he was experiencing to left ear hearing loss.  However, he also checked the box that he wished to appeal all of the issues listed on the SOC.  The RO failed to continue the appeal with respect to the claim of entitlement to right ear hearing loss.    

In January 2008, the Veteran submitted that he was experiencing right and left hearing loss and he noted that the matter of entitlement to service connection for right ear hearing loss was under a separate appeal.  In January 2011, the RO revisited the matter and held that new and material evidence had not been submitted to reopen the claim for service connection for right ear hearing loss.  The Board, however, finds that the issue of entitlement to service connection for right ear hearing loss was perfected in January 2006 and testimony was heard during a June 2011 Board hearing.  Accordingly, the Board will proceed to adjudicate the claim.

Under relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, the subsequent manifestations of the same chronic disease at any later date, however, remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In evaluating the Veteran's hearing loss claim, it is observed that the threshold for normal hearing is from 0 to 20 decibels with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, even where clinical hearing loss is demonstrated, entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide that, for the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, the service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran's in-service noise exposure is conceded due to his military specialty as a pilot.  Moreover, it is noted that service connection is currently in effect for left ear hearing loss partly to due to in-service noise exposure as well as service-connected Meniere's disease.  This sole inquiry, then, is whether current right ear hearing loss is due to such noise exposure.

Service treatment records demonstrate fluctuations in right ear hearing acuity.  In June 1974, decibel loss was 0 at 500, 5 at 1000, 15 at 2000, 5 at 3000, and 5 at 4000 Hertz.  In February 1985, decibel loss was 5 at 500, 5 at 1000, 20 at 2000, 15 at 3000, and 5 at 4000 Hertz.  In November 1985, decibel loss was 0 at 500, 5 at 1000, 15 at 2000, 20 at 3000, and 10 at 4000 Hertz.  In September 1987, decibel loss was 5 at 500, 5 at 1000, 20 at 2000, 10 at 3000, and 10 at 4000 Hertz.  In October 1989, decibel loss was 0 at 500, 5 at 1000, 15 at 2000, 10 at 3000, and 10 at 4000 Hertz.  In October 1991, decibel loss was 5 at 500, 10 at 1000, 20 at 2000, 15 at 3000, and 10 at 4000 Hertz.  In October 1993, decibel loss was 0 at 500, 5 at 1000, 20 at 2000, 5 at 3000, and 20 at 4000 Hertz.  In January 1996, decibel loss was 0 at 500, 5 at 1000, 25 at 2000, 20 at 3000, and 15 at 4000 Hertz.  In July 1996, decibel loss was 0 at 500, 5 at 1000, 20 at 2000, 20 at 3000, and 15 at 4000 Hertz.  

The Veteran was afforded a VA examination in January 2006.  Decibel loss in the right ear was 0 at 500, 20 at 1000, 30 at 2000, 30 at 3000, and 25 at 4000 Hertz.  Speech audiometry revealed speech discrimination ability of 96 percent in that ear.  The examiner acknowledged that the Veteran was experiencing some mild hearing loss, however, it did not meet the criteria for a disability under VA regulations.  The examiner also opined that the current right ear hearing loss was less likely than not due to in-service noise exposure because hearing was found to be within normal limits upon retirement.

In December 2008, the Veteran was afforded an additional VA examination.  Decibel loss in the right ear was 10 at 500, 20 at 1000, 30 at 2000, 40 at 3000, and 35 at 4000 Hertz.  Speech audiometry revealed speech discrimination ability of 96 percent in that ear.  The Veteran was diagnosed as having normal to mild right ear sensorineural hearing loss.  

Upon VA examination in May 2009, decibel loss in the right ear was 15 at 500, 30 at 1000, 35 at 2000, 45 at 3000, and 35 at 4000 Hertz.  Speech audiometry revealed speech discrimination ability of 96 percent in that ear.  The examiner opined that the Veteran's right ear hearing loss was not caused by or a result of in-service acoustic trauma because service treatment records were silent for hearing loss under VA standards.  Noise induced hearing loss occurs at the time of exposure, not after the noise has ceased.  She further opined that the most likely etiology for the Veteran's right ear hearing loss was presbycusis.  

Upon VA examination in August 2010, decibel loss in the right ear was 10 at 500, 20 at 1000, 30 at 2000, 40 at 3000, and 30 at 4000 Hertz.  Speech audiometry revealed speech discrimination ability of 96 percent in that ear.   

Upon review of the aforementioned evidence, the Board finds that service connection for right ear hearing loss is warranted.  In so finding, it is recognized that there is no objective medical evidence of right ear hearing loss for many years after service.  VA examination reports dated in January 2006 and May 2009 concluded that the Veteran's right ear hearing loss was not the result of in-service military noise exposure.   Notwithstanding, service treatment records did demonstrate a deterioration in right ear hearing acuity during service, even though not to the level of a hearing loss disability.  Moreover, he reported in his medical records that he had experienced hearing loss dating back to service.  It is noted that he is competent to report observable symptoms such as hearing loss.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, given his conceded noise exposure in service which is a known cause of sensorineural hearing loss (see Veterans Benefits Administration Training Letter 10-02 dated March 18, 2010), such statements are deemed credible here.  Furthermore, the Veteran has testified that he was required to use ear protection during his civilian employment; therefore, his most extreme noise exposure occurred during service.  

Having weighed all these factors, the Board concludes that the evidence is at least in equipoise and entitlement to service connection for right ear hearing loss must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).


ORDER

Service connection for right ear hearing loss is granted.


REMAND

As indicated above, the Board has awarded service connection for right ear hearing loss.  Thus, the claim for a higher initial rating for bilateral hearing loss must be addressed.  The record includes private audiology reports reporting word recognition scores for both ears, some of which may be capable of supporting a compensable rating.  However, as indicated at the 2011 hearing, it is unclear which word list was utilized by the private audiologist in evaluating hearing loss.  

The Board notes that VA may only accept word recognition scores utilizing the Maryland CNC Word List for rating purposes.  38 C.F.R. § 4.85(a).  As such, the Board must remand this issue to seek clarification from the Veteran's private audiologist as to the word list utilized during the hearing evaluations.  Savage v. Shinseki, 24 Vet. App. 259 (2011) (holding that VA had a duty to seek clarification regarding the word list used by a private examiner when evaluating a hearing loss increased rating claim).

The Veteran argues entitlement to an initial compensable evaluation for supraventricular tachycardia.  His service-connected supraventricular tachycardia has been assigned a noncompensable evaluation pursuant to the rating criteria of Diagnostic Code 7010.  A 10 percent rating is warranted for supraventricular arrhythmias of one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  A 30 percent rating requires paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by ECG or Holter monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010.

At the hearing in 2011, the Veteran's representative argued that the Veteran should be awarded VA compensable for current findings of left ventricular hypertrophy and/or a workload capacity between 3-5 metabolic equivalents (METs), as reported on VA examination in November 2010.  See, e.g., Diagnostic Code 7011 (evaluating sustained ventricular arrhythmias in terms of cardiac dilation or METs).  The Board finds that additional VA examination and medical opinion is necessary to speak to this complex medical issue.

As to the issue of entitlement to TDIU, it is inextricably intertwined with the claim of entitlement to an initial rating claims being remanded for further evidentiary development.  As such, the Board must defer consideration of the TDIU claim at this time.

Accordingly, the case is REMANDED for the following action:

1.  Seek clarification from the Premier Medical Audiology Department regarding which word list has been used to evaluate the extent of the Veteran's hearing loss. 

2.  Obtain records of the Veteran's VA treatment for service-connected disabilities since December 9, 2009.

3.  Upon completion of the above, schedule the Veteran for the appropriate VA examination to determine all disablement attributable to service-connected supraventricular tachycardia status post ablation therapy.  The examination report should include a detailed account of all pathology found to be present.  All necessary tests should be conducted, including electrocardiogram testing, and the examiner should review the results of any testing prior to completion of the report.

The examiner is specifically requested to review the service treatment records relating to service-connected supraventricular tachycardia status post ablation therapy and, based upon current findings, provide clarification as to the following:

	a) identify all currently manifested cardiovascular disorders;

      b) specify which currently manifested cardiovascular disorder(s) is/are related to the service-connected supraventricular tachycardia status post ablation therapy including:

	i) whether the Veteran's enlargement of the right atrium and right ventricle are attributable to the service-connected supraventricular tachycardia status post ablation therapy;

	ii) whether the Veteran's left ventricular hypertrophy is attributable to the service-connected supraventricular tachycardia; and 

	b) whether the pathology attributable to service-connected supraventricular tachycardia status post ablation therapy effects the Veteran's cardiac workload capacity and, if so, provide the current workload capacity as expressed in a METs score.

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

4.  After the development requested above has been completed, readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


